Third District Court of Appeal
                               State of Florida

                         Opinion filed February 22, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-958
                         Lower Tribunal No. 09-13516
                             ________________


                             Cornelius Watson,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Jason E. Bloch,
Judge.

     Cornelius Watson, in proper person.

      Pamela Jo Bondi, Attorney General, and Gabrielle Raemy Charest-Turken,
Assistant Attorney General, for appellee.


Before SALTER, FERNANDEZ and SCALES, JJ.

     PER CURIAM.
      Appellant Cornelius Watson appeals an order of the Miami-Dade Circuit

Court, which determined that Watson’s motion for a speedy disposition of his

probation violation case under the Interstate Agreement on Detainers was moot. At

a hearing on March 3, 2016, the State withdrew its affidavit of probation violation

and asked the court to unsuccessfully terminate Watson’s probation. Defense

counsel stipulated to the motion, as the motion was consistent with Watson’s

written request. The trial court granted the motion and terminated Watson’s

probation as unsuccessfully completed. We affirm the trial court’s finding of

mootness. A.V.S. v. State, 139 So. 3d 944 (Fla. 4th DCA 2014) (Mem).

      Affirmed.




                                        2